Case: 10-15457    Date Filed: 10/04/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 10-15457
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:10-cr-00056-CG-M-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,
                                     versus

GREGORY BABER,
                                                            Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (October 4, 2012)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Gordon G. Armstrong, III, appointed counsel for Gregory Baber, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent
              Case: 10-15457     Date Filed: 10/04/2012   Page: 2 of 2

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Baber’s convictions and sentences are AFFIRMED.




                                          2